Case: 14-14543       Date Filed: 09/01/2015       Page: 1 of 57


                                                                                 [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-14543
                              ________________________

                         D.C. Docket No. 1:13-cv-24506-WPD

CITY OF MIAMI,
a Florida Municipal Corporation,

                                                         Plaintiff - Appellant,

versus

BANK OF AMERICA CORPORATION,
BANK OF AMERICA, N.A., et al.,

                                                         Defendants - Appellees.

                              ________________________

                     Appeals from the United States District Court
                         for the Southern District of Florida
                            ________________________

                                    (September 1, 2015)

Before MARCUS and WILSON, Circuit Judges, and SCHLESINGER, * District
Judge.

MARCUS, Circuit Judge:


*
 Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
                Case: 14-14543       Date Filed: 09/01/2015        Page: 2 of 57


       The City of Miami has brought an ambitious fair housing lawsuit against

Bank of America, 1 alleging that it engaged in a decade-long pattern of

discriminatory lending in the residential housing market that caused the City

economic harm. The City claims that the bank targeted black and Latino

customers in Miami for predatory loans that carried more risk, steeper fees, and

higher costs than those offered to identically situated white customers, and created

internal incentive structures that encouraged employees to provide these types of

loans. The predatory loans, as identified by the City, include: high-cost loans (i.e.,

those with an interest rate at least three percentage points above a federally

established benchmark), subprime loans, interest-only loans, balloon payment

loans, loans with prepayment penalties, negative amortization loans, no

documentation loans, and adjustable rate mortgages with teaser rates (i.e., a

lifetime maximum rate greater than the initial rate plus 6%). Complaint for

Violations of the Federal Fair Housing Act at 34, City of Miami v. Bank of

America Corp., No. 13-24506-CIV (S.D. Fla. July 9, 2014) (“Complaint”). The

City alleged that by steering minorities toward these predatory loans, Bank of

America caused minority-owned properties throughout Miami to fall into

1
 The City also filed substantially similar complaints against Citigroup and Wells Fargo for the
same behavior. The three cases were heard by the same judge in the Southern District of Florida,
and resolved in the same way: the reasoning laid out in the district court’s order in this case was
adopted and incorporated in the orders dismissing the other two cases. They were each appealed
separately. We have resolved the companion cases in separate opinions. See City of Miami v.
Citigroup Inc., No. 14-14706; City of Miami v. Wells Fargo & Co., No. 14-14544. This opinion
contains the most detailed account of our reasoning.
                                                2
              Case: 14-14543     Date Filed: 09/01/2015   Page: 3 of 57


unnecessary or premature foreclosure, depriving the City of tax revenue and

forcing it to spend more on municipal services (such as police, firefighters, trash

and debris removal, etc.) to combat the resulting blight. The City asserts one

claim arising under the Fair Housing Act (FHA), 42 U.S.C. § 3601 et seq., as well

as an attendant unjust enrichment claim under Florida law.

      The district court dismissed the City’s FHA claim with prejudice on three

grounds: the City lacked statutory standing under the FHA because it fell outside

the statute’s “zone of interests”; the City had not adequately pled that Bank of

America’s conduct proximately caused the harm sustained by the City; and, finally,

the City had run afoul of the statute of limitations and could not employ the

continuing violation doctrine. We disagree with each of these conclusions.

      As a preliminary matter, we find that the City has constitutional standing to

pursue its FHA claims. We also conclude that under controlling Supreme Court

precedent, the “zone of interests” for the Fair Housing Act extends as broadly as

permitted under Article III of the Constitution, and therefore encompasses the

City’s claim. While we agree with the district court that the FHA contains a

proximate cause requirement, we find that this analysis is based on principles

drawn from the law of tort, and that the City has adequately alleged proximate

cause. Finally, we conclude that the “continuing violation doctrine” can apply to

the City’s claims, if they are adequately pled.


                                          3
                 Case: 14-14543        Date Filed: 09/01/2015         Page: 4 of 57


        Because the district court imposed too stringent a zone of interests test and

wrongly applied the proximate cause analysis, we conclude that it erred in

dismissing the City’s federal claims with prejudice and in denying the City’s

motion for leave to amend on the grounds of futility. As for the state law claim,

we affirm the dismissal because the benefits the City allegedly conferred on the

defendants were not sufficiently direct to plead an unjust enrichment claim under

Florida law.

                                                   I.

        On December 13, 2013, the City of Miami brought this complex civil rights

action in the United States District Court for the Southern District of Florida

against Bank of America Corporation, Bank of America N.A., Countrywide

Financial Corporation, Countrywide Home Loans, and Countrywide Bank, FSB

(collectively “Bank of America” or “the Bank”) containing two claims. First, it

alleged that the defendants violated sections 3604(b)2 and 3605(a) 3 of the Fair

Housing Act, Complaint at 53, by engaging in discriminatory mortgage lending

2
  42 U.S.C. § 3604(b) makes it unlawful “[t]o discriminate against any person in the terms,
conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities
in connection therewith, because of race, color, religion, sex, familial status, or national origin.”
3
  “It shall be unlawful for any person or other entity whose business includes engaging in
residential real estate-related transactions to discriminate against any person in making available
such a transaction, or in the terms or conditions of such a transaction, because of race, color,
religion, sex, handicap, familial status, or national origin.” 42 U.S.C. § 3605(a). A “residential
real estate-related transaction” includes “the making or purchasing of loans . . . for improving,
constructing, repairing, or maintaining a dwelling; or secured by residential real estate.” Id. §
3605(b)(1).
                                                   4
              Case: 14-14543     Date Filed: 09/01/2015     Page: 5 of 57


practices that resulted in a disproportionate and excessive number of defaults by

minority homebuyers and caused financial harm to the City. It also alleged that the

Bank unjustly enriched itself by taking advantage of “benefits conferred by the

City” while, at the same time, engaging in unlawful lending practices, which

“denied the City revenues it had properly expected through property and other tax

payments and . . . cost[] the City additional monies for services it would not have

had to provide . . . absent [the Bank’s] unlawful activities.”

      The complaint accused Bank of America of engaging in both “redlining” and

“reverse redlining.” Redlining is the practice of refusing to extend mortgage credit

to minority borrowers on equal terms as to non-minority borrowers. Reverse

redlining is the practice of extending mortgage credit on exploitative terms to

minority borrowers. Complaint at 3. The City alleged that the Bank engaged in a

vicious cycle: first it “refused to extend credit to minority borrowers when

compared to white borrowers,” then “when the bank did extend credit, it did so on

predatory terms.” Id. at 4. When minority borrowers then attempted to refinance

their predatory loans, they “discover[ed] that [the Bank] refused to extend credit at

all, or on terms equal to those offered . . . to white borrowers.” Id. at 5.

      The City claimed that this pattern of providing more onerous loans -- i.e.,

those containing more risk, carrying steeper fees, and having higher costs -- to

black and Latino borrowers (as compared to white borrowers of identical


                                           5
              Case: 14-14543     Date Filed: 09/01/2015    Page: 6 of 57


creditworthiness) manifested itself in the Bank’s retail lending pricing, its

wholesale lending broker fees, and its wholesale lending product placement. Id. at

18-25. It also averred that the Bank’s internal loan officer compensation system

encouraged its employees to give out these types of loans even when they were not

justified by the borrower’s creditworthiness. See id. at 20, 24. The City claimed

that Bank of America’s practice of redlining and reverse redlining constituted a

“continuing and unbroken pattern” that persists to this day. Id. at 4.

      The City said that the Bank’s conduct violated the Fair Housing Act in two

ways. First, the City alleged that the Bank intentionally discriminated against

minority borrowers by targeting them for loans with burdensome terms. Id. at 30-

33. Second, the City claimed that the Bank’s conduct had a disparate impact on

minority borrowers, resulting in a disproportionate number of foreclosures on

minority-owned properties, and a disproportionate number of exploitative loans in

minority neighborhoods. Id. at 26-30.

      Among other things, the City employed statistical analyses to draw the

alleged link between the race of the borrowers, the terms of the loans, and the

subsequent foreclosure rate of the underlying properties. Drawing on data reported

by the Bank about loans originating in Miami from 2004-2012, the City claimed

that a Bank of America loan in a predominantly (greater than 90%) minority

neighborhood of Miami was 5.857 times more likely to result in foreclosure than


                                           6
                Case: 14-14543         Date Filed: 09/01/2015        Page: 7 of 57


such a loan in a majority-white neighborhood. Id. at 43. According to the City’s

regression analysis (which purported to control for objective risk characteristics

such as credit history, loan-to-value ratio, and loan-to-income ratio), id. at 37, a

black Bank of America borrower in Miami was 1.581 times more likely to receive

a loan with “predatory” features 4 than a white borrower, and a Latino borrower

was 2.087 times more likely to receive such a loan. Moreover, black Bank of

America borrowers with FICO scores over 660 (indicating good credit) in Miami

were 1.533 times more likely to receive a predatory loan than white borrowers,

while a Latino borrower was 2.137 times more likely to receive such a loan. Id. at

6.

       The City’s data also suggested that from 2004-2012, 21.9% of loans made

by Bank of America to black and Latino customers in Miami were high-cost,

compared to just 8.9% of loans made to white customers. Id. at 34. Data cited in

the complaint showed significantly elevated rates of foreclosure for loans in

minority neighborhoods. While 53.3% of Bank of America’s Miami loan

originations were in “census tracts” that are at least 75% black or Latino, 95.7% of

loan originations that had entered foreclosure by June 2013 were from such census


4
  As we’ve noted, the City identified as “predatory” those containing features such as high-cost
loans (i.e., those with an interest rate that was at least three percentage points above a federally
established benchmark), subprime loans, interest-only loans, balloon loan payments, loans with
prepayment penalties, negative amortization loans, no documentation loans, and adjustable rate
mortgages with teaser rates (i.e., a lifetime maximum rate greater than the initial rate plus 6%).
Complaint at 34.
                                                  7
               Case: 14-14543       Date Filed: 09/01/2015      Page: 8 of 57


tracks. Id. at 39. And 32.8% of Bank of America’s loans in predominantly black

or Latino neighborhoods resulted in foreclosure, compared to only 7.7% of its

loans in non-minority (at least 50% white) neighborhoods. Id. at 40. Likewise, a

Bank of America borrower in a predominantly black or Latino census tract was

1.585 times more likely to receive a predatory loan as a borrower with similar

characteristics in a non-minority neighborhood. Id. at 38.

       The complaint also alleged that the bank’s loans to minorities resulted in

especially quick foreclosures. 5 The average time to foreclosure for Bank of

America’s black and Latino borrowers was 3.144 years and 3.090 years,

respectively, while for white borrowers it was 3.448 years. Id. at 42. The

allegations also gathered data from various non-Miami-based studies (some

nationwide, some based on case studies in other cities) to demonstrate the elevated

prevalence of foreclosure, predatory loan practices, and higher interest rates among

black and Latino borrowers, and the foreseeability of foreclosures arising from

predatory lending practices and their attendant harm. See id. at 26-30.

       The City’s charges were further amplified by the statements of several

confidential witnesses who claimed that the Bank deliberately targeted black and

5
  The complaint quoted a joint report from the Department of Housing and Urban Development
and the Department of the Treasury noting that time to foreclosure is an important indicator of
predatory practices: “[t]he speed with which the subprime loans in these communities have gone
to foreclosure suggests that some lenders may be making mortgage loans to borrowers who did
not have the ability to repay those loans at the time of origination.” U.S. Dep’t of Hous. &
Urban Dev. & U.S. Dep’t of Treasury, Curbing Predatory Home Mortgage Lending 25 (2000),
available at http://www.huduser.org/Publications/pdf/treasrpt.pdf. Complaint at 43.
                                               8
              Case: 14-14543     Date Filed: 09/01/2015   Page: 9 of 57


Latino borrowers for predatory loans. Thus, for example, one mortgage loan

officer with Bank of America who worked on loans in the Miami area claimed that

the bank targeted less savvy minorities for negative amortization loans. Id. at 31.

Another noted that Bank of America paid higher commissions to loan officers for

Fair Housing Act loans as opposed to the allegedly more advantageous Community

Reinvestment Act (CRA) loans, incentivizing officers to steer borrowers away

from the CRA loans. Id. at 32. Still another noted that back-end premiums (a

premium earned by the loan officer equal to the difference between the borrower’s

loan rate and the rate the bank pays for it) on loans were not disclosed and “often

eluded less educated, minority borrowers.” Id. One of the witnesses explained

that from 2011-2013, Bank of America did not offer regular refinancing to persons

with mortgages at over 80% of the value of the house (including many negative

amortization loans), which disproportionately affected minorities in danger of

losing their homes. Id. at 33.

      Notably, the City sought damages based on reduced property tax revenues.

Id. at 45. It claimed that the Bank’s lending policies caused minority-owned

property to fall into unnecessary or premature foreclosure. Id. The foreclosed-

upon properties lost substantial value and, in turn, decreased the value of the

surrounding properties, thereby depriving the City of property tax revenue. The

City alleged that “Hedonic regression” techniques could be used to quantify the


                                          9
                Case: 14-14543    Date Filed: 09/01/2015      Page: 10 of 57


losses the City suffered that were attributable to the Bank’s conduct. Id. at 46-47.

The City also sought damages based on the cost of the increased municipal

services it provided to deal with the problems attending the foreclosed and often

vacant properties -- including police, firefighters, building inspectors, debris

collectors, and others. These increased services, the City claimed, would not have

been necessary if the properties had not been foreclosed upon due to the Bank’s

discriminatory lending practices. Id. at 49-50. The City also sought a declaratory

judgment that the Bank’s conduct violated the FHA, an injunction barring the Bank

from engaging in similar conduct, and punitive damages, as well as attorneys’ fees.

Id. at 55-56.

       On July 9, 2014, the district court granted defendants’ motion to dismiss.6

First, the court found that the City of Miami lacked statutory standing to sue under

the FHA. The court determined that, based on this Court’s earlier opinion in

Nasser v. City of Homewood, 671 F.2d 432 (11th Cir. 1982), the City’s claim fell

outside the FHA’s “zone of interests,” and therefore the City lacked standing to sue

under this statute. In particular, the trial court determined that the City had alleged

“merely economic injuries” that were not “affected by a racial interest.” Like the

plaintiffs in Nasser, the court suggested, the City was seeking redress under the


6
 This order was adopted and incorporated in the two companion cases involving Citigroup and
Wells Fargo.


                                             10
             Case: 14-14543     Date Filed: 09/01/2015    Page: 11 of 57


FHA for “an economic loss from a decrease in property values,” and as with the

plaintiffs in Nasser, this was insufficient. The City’s goal went far beyond the

purpose of the FHA, which is to “provide, within constitutional limitations, for fair

housing throughout the United States.” City of Miami v. Bank of America Corp.,

2014 WL 3362348, at *4 (quoting 42 U.S.C. § 3601).

      The court also concluded that the FHA contains a proximate cause

requirement, but that the City had not adequately pled proximate cause. The City

had not sufficiently traced any foreclosures to the defendants’ conduct, as opposed

to confounding background variables such as “a historic drop in home prices and a

global recession,” and “the decisions and actions of third parties, such as loan

services, government entities, competing sellers, and uninterested buyers.” Id. at

*5. The court also determined that the City had not shown that the Bank’s

mortgage practices caused the City any harm. It was unimpressed with the

“statistics and studies” the City cited, noting that some were not based on data

from Miami, some were not limited to the defendants’ practices, and others “d[id]

not control for relevant credit factors that undoubtedly affect lending practices.”

Id. Moreover, some of the harm to the City stemmed directly from “the actions of

intervening actors such as squatters, vandals or criminals that damaged foreclosed

properties.” Id.




                                          11
             Case: 14-14543      Date Filed: 09/01/2015    Page: 12 of 57


      The district court also concluded that the City’s federal claim ran afoul of

the statute of limitations. It noted that for the FHA, a plaintiff must bring his claim

“not later than 2 years after the occurrence” of the discriminatory housing practice,

and that for discriminatory loans the statute of limitations begins to run from the

date of the loan closing. But the City had not alleged that any loans were made

later than 2008, a full five years before its complaint was filed. The court was not

persuaded by the City’s invocation of the continuing violation doctrine -- which

can allow plaintiffs, under some circumstances, to sue on an otherwise time-barred

claim -- since the City had not alleged sufficient facts to support its allegation that

the specific practices continued into the statutory period. The district court

dismissed the City’s FHA claim with prejudice, reasoning that even if the statute of

limitations deficiencies could be cured by an amended pleading, the City’s lack of

statutory standing could not be.

      Finally, the district court rejected the City’s unjust enrichment claim on

several grounds. As a preliminary matter, the City had failed to draw the necessary

causal connection between the Bank’s alleged discriminatory practices and its

receipt of undeserved municipal services. Moreover, the court found that the City

had failed to allege basic elements of an unjust enrichment claim under Florida

law. It determined that any benefit the Bank received from municipal services was

not direct but “derivative” and, therefore, insufficient to support an unjust


                                           12
             Case: 14-14543    Date Filed: 09/01/2015    Page: 13 of 57


enrichment claim. It also found that the City had failed to allege that the Bank was

not otherwise entitled to those services as a Miami property owner. Finally, it

rejected the City’s argument that Miami was forced to pay for the Bank’s

externalities (the costs of the harm caused by its mortgage lending), holding that

paying for externalities cannot sustain an unjust enrichment claim. The district

court dismissed the unjust enrichment claim without prejudice, leaving the City

free to amend its complaint.

      The City chose not to proceed on its unjust enrichment claim alone “because

the two claims are so intimately entwined and based on largely the same

underlying misconduct.” Instead, it moved in the district court for reconsideration

and for leave to file an amended complaint, arguing that it had standing under the

FHA and that the amended complaint would cure any statute of limitations

deficiency. The proposed amended complaint alleged that the Bank’s

discriminatory lending practices “frustrate[] the City’s longstanding and active

interest in promoting fair housing and securing the benefits of an integrated

community,” thereby “directly interfer[ing]” with one of the City’s missions. First

Amended Complaint for Violations of the Federal Fair Housing Act at 31, City of

Miami v. Bank of America Corp., No. 13-24506-CIV (S.D. Fla. Sept. 9, 2014)

(“Amended Complaint”). It also made more detailed allegations about properties

that had been foreclosed upon after being subject to discriminatory loans.


                                         13
             Case: 14-14543      Date Filed: 09/01/2015    Page: 14 of 57


Specifically, the proposed amended complaint identified five foreclosed properties

that corresponded to predatory loans that originated between 2008 and 2012, and

three that originated between 2004 and 2008. It also identified seven properties

that corresponded to predatory loans that the Bank had issued after December 13,

2011 (within two years of filing suit) that had not yet been foreclosed upon but

were likely to “eventually enter the foreclosure process,” based on expert analysis.

Id. at 36-37. The complaint continued to invoke the continuing violation doctrine

and claimed that the statute of limitations had not run.

      The district court denied the City’s motion for reconsideration and for leave

to amend. As for statutory standing, the court explained that “[a]rguing that this

Court’s reasoning was flawed is not enough for a motion for reconsideration.”

City of Miami v. Bank of America Corp., 2014 WL 4441368, at *2. And the court

was unimpressed by the City’s new argument that it “has a generalized non-

economic interest . . . in racial diversity,” ruling that these were “claims [the City]

never made and amendments it did not previously raise or offer despite ample

opportunity,” and were therefore “improperly raised as grounds for

reconsideration.” Id. Finally, the court noted that these “generalized allegations

[do not] appear to be connected in any meaningful way to the purported loss of tax

revenue and increase in municipal expenses allegedly caused by Defendants’

lending practices.” Id. at *2 n.1.


                                           14
             Case: 14-14543    Date Filed: 09/01/2015    Page: 15 of 57


      The City timely appealed the court’s final order of dismissal.

                                         II.

                               A. Standard of Review

      We review the district court’s grant of a motion to dismiss with prejudice de

novo, “accepting the [factual] allegations in the complaint as true and construing

them in the light most favorable to the plaintiff.” Mills v. Foremost Ins. Co., 511
F.3d 1300, 1303 (11th Cir. 2008) (quotation omitted). We generally review the

district court’s decision to deny leave to amend for an abuse of discretion, but we

will review de novo an order denying leave to amend on the grounds of futility,

because it is a conclusion of law that an amended complaint would necessarily fail.

Hollywood Mobile Estates Ltd. v. Seminole Tribe of Fla., 641 F.3d 1259, 1264

(11th Cir. 2011). Finally, we review de novo whether plaintiffs have Article III

standing. Ga. Latino Alliance for Human Rights v. Governor of Ga., 691 F.3d
1250, 1257 (11th Cir. 2012).

                            B. Fair Housing Act Claim

                               1. Article III Standing

      We come then to the first essential question in the case: whether the City of

Miami has constitutional standing to bring its Fair Housing Act claim. See

Bochese v. Town of Ponce Inlet, 405 F.3d 964, 974 (11th Cir. 2005) (“[Article III]

[s]tanding is a threshold jurisdictional question which must be addressed prior


                                         15
              Case: 14-14543     Date Filed: 09/01/2015     Page: 16 of 57


to . . . the merits of a party’s claims.” (quoting Dillard v. Baldwin Cnty. Comm’rs,

225 F.3d 1271, 1275 (11th Cir. 2000)). Although the district court addressed only

the issue of so-called “statutory standing,” the Bank contests both Article III

standing and statutory standing, and we address each in turn.

      “[S]tanding is an essential and unchanging part of the case-or-controversy

requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

It is by now axiomatic that to establish constitutional standing at the pleading

stage, the plaintiff must plausibly allege: (1) an injury in fact that is concrete,

particularized, and actual or imminent; (2) “a causal connection between the injury

and the conduct complained of,” such that the injury is “fairly traceable to the

challenged action of the defendant”; and (3) that a favorable judicial decision will

“likely” redress the injury. See Bochese, 405 F.3d at 980 (quotation omitted). The

“line of causation” between the alleged conduct and the injury must not be “too

attenuated.” Allen v. Wright, 468 U.S. 737, 752 (1984). The party invoking

federal jurisdiction bears the burden of establishing these elements. See FW/PBS,

Inc. v. Dallas, 493 U.S. 215, 231 (1990). At the pleading stage, “general factual

allegations of injury resulting from the defendant’s conduct may suffice” to

demonstrate standing. Defs. of Wildlife, 504 U.S. at 561.

      The district court did not address whether the City had Article III standing

because it granted the Bank’s motion to dismiss on other grounds. On appeal, the


                                           16
             Case: 14-14543      Date Filed: 09/01/2015    Page: 17 of 57


Bank argues that the City lacked Article III standing because it had not adequately

alleged the causal connection -- that is, the “traceability” -- between its injury and

the Bank’s conduct. We are unpersuaded.

      To recap, the City claims that the Bank’s discriminatory lending practices

caused minority-owned properties to fall into foreclosure when they otherwise

would not have, or earlier than they otherwise would have. This, in turn, decreased

the value of the foreclosed properties themselves and the neighboring properties,

thereby depriving the City of property tax revenue, and created blight, thereby

forcing the City to spend additional money on municipal services. Complaint at

45-50. We have little difficulty in finding, based on controlling Supreme Court

caselaw, that the City has said enough to allege an injury in fact for constitutional

standing purposes. Our analysis is guided by Gladstone, Realtors v. Village of

Bellwood, 441 U.S. 91 (1979). In that case, the Village of Bellwood sued a real

estate firm under the FHA for discriminatory renting practices that caused racial

segregation. Id. at 94-95. The Supreme Court held that the village had Article III

standing to bring its claim partly on the basis of “[a] significant reduction in

property values,” because such a reduction “directly injures a municipality by

diminishing its tax base, thus threatening its ability to bear the costs of local

government and to provide services.” Id. at 110-11. Like the Village of Bellwood,

the City of Miami claims that an allegedly discriminatory policy has reduced local


                                           17
             Case: 14-14543     Date Filed: 09/01/2015    Page: 18 of 57


property values and diminished its tax base. Thus, like the Village of Bellwood,

the City of Miami has adequately alleged an injury in fact.

      As for Article III causation, the Bank claims that the City’s harm is not fairly

traceable to the Bank’s conduct. Specifically, it suggests that a myriad of other

factors cause foreclosure and blight -- including the state of the housing market and

the actions of third parties like other property owners, competing sellers, vandals,

etc. -- thereby breaking the causal chain. While we acknowledge the real

possibility of confounding variables, at this stage in the proceeding the City’s

alleged chain of causation is perfectly plausible: taking the City’s allegations as

true, the Bank’s extensive pattern of discriminatory lending led to substantially

more defaults on its predatory loans, leading to a higher rate of foreclosure on

minority-owned property and thereby reducing the City’s tax base. See Cnty. of

Cook v. Wells Fargo & Co., No. 14 C 9548, 2015 WL 4397842, at *3-4 (N.D. Ill.

July 17, 2015) (finding the same causal allegation sufficient for Article III

traceability in a materially identical FHA case and citing eight other district court

cases finding the same). Moreover, the complaint supports its allegations with

regression analyses that link the Bank’s treatment of minority borrowers to

predatory loans, predatory loans to foreclosure, and foreclosure to reduced tax

revenue. Complaint at 6, 37-38, 44, 46. All told, the City has “allege[d] . . . facts




                                          18
               Case: 14-14543        Date Filed: 09/01/2015       Page: 19 of 57


essential to show jurisdiction.” FW/PBS, 493 U.S. at 231 (quoting McNutt v. Gen.

Motors Acceptance Corp., 298 U.S. 178, 189 (1936)).

       Of course, the City has limited its claim only to those damages arising from

foreclosures caused by the Bank’s lending practices. At a subsequent stage in the

litigation it may well be difficult to prove which foreclosures resulted from

discriminatory lending, how much tax revenue was actually lost as a result of the

Bank’s behavior, etc. But at this early stage, the claim is plausible and sufficient.

The City has said enough to establish Article III standing. 7

                                   2. “Statutory Standing”

       The district court dismissed the City’s claim, however, not on the basis of

Article III standing, but because it lacked what the court characterized as “statutory

standing.” It found that the City fell outside the FHA’s “zone of interests,” and

that its harm was not proximately caused by the Bank’s actions. Ultimately, we

disagree with the district court’s legal conclusions. As for the zone of interests, we

conclude that we are bound by Supreme Court precedent stating that so-called

statutory standing under the FHA extends as broadly as Article III will permit, and

find that this includes the City. As for proximate cause, we agree that it must be



7
 The third Lujan factor, redressability, is not at issue in this appeal. The City has “allege[d] a
monetary injury and an award of compensatory damages would redress that injury.” Resnick v.
AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012).


                                                19
             Case: 14-14543      Date Filed: 09/01/2015    Page: 20 of 57


pled for a damages claim under the FHA, but find that the City has adequately

done so here.

      Notably, the Supreme Court recently clarified in Lexmark International, Inc.

v. Static Control Components, Inc., 134 S. Ct. 1377 (2014), that the longstanding

doctrinal label of “statutory standing” (sometimes also called “prudential

standing”) is misleading. The proper inquiry is whether the plaintiff “has a cause

of action under the statute.” Id. at 1387. But that inquiry isn’t a matter of

standing, because “the absence of a valid . . . cause of action does not implicate

subject-matter jurisdiction, i.e., the court’s statutory or constitutional power to

adjudicate the case.” Id. at 1387 n.4 (quoting Verizon Md. Inc. v. Public Serv.

Comm’n of Md., 535 U.S. 635, 642-643 (2002)). Instead, it is “a straightforward

question of statutory interpretation.” Id. at 1388.

      This issue comes before the Court on a motion to dismiss for failure to state

a claim, and the City’s pleadings are evaluated for plausibility using the standard

set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v.

Iqbal, 556 U.S. 662 (2009). “The complaint must contain enough facts to make a

claim for relief plausible on its face; a party must plead ‘factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Resnick v. AvMed, Inc., 693 F.3d 1317, 1324-25 (11th Cir.

2012) (quoting Iqbal, 556 U.S. at 678). Of course, in evaluating the plausibility of


                                           20
              Case: 14-14543     Date Filed: 09/01/2015     Page: 21 of 57


the claim we must take all of the plaintiff’s factual allegations as true. See Iqbal,
556 U.S. at 678.

                                  a. Zone of Interests

      In general, a statutory cause of action “extends only to those plaintiffs whose

interests ‘fall within the zone of interests protected by the law invoked.’”

Lexmark, 134 S. Ct. at 1388 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)).

The Supreme Court has instructed us that this test “applies to all statutorily created

causes of action,” but its application is not uniform: “certain statutes . . . protect a

more-than-usually ‘expansive’ range of interests.” Id. (quoting Bennett v. Spear,

520 U.S. 154, 164 (1997)) (alteration adopted).

      The FHA provides that

      [a]n aggrieved person may commence a civil action in an appropriate
      United States district court or State court not later than 2 years after
      the occurrence or the termination of an alleged discriminatory housing
      practice . . . to obtain appropriate relief with respect to such
      discriminatory housing practice or breach.

42 U.S.C. § 3613(a)(1)(A). It defines an “aggrieved person” as anyone who

“claims to have been injured by a discriminatory housing practice,” or “believes

that such person will be injured by a discriminatory housing practice that is about

to occur.” Id. at § 3602(i).

      The Bank claims that the City is not an “aggrieved person,” and, therefore,

falls outside the statute’s zone of interests and cannot state a cause of action under


                                            21
              Case: 14-14543     Date Filed: 09/01/2015    Page: 22 of 57


the FHA. The City argues, however, that “FHA statutory standing is as broad as

the Constitution permits under Article III,” and therefore it is within the statute’s

zone of interests. Older Supreme Court cases appear to support the City’s view,

while certain more recent cases -- as well as an older decision of this Court -- have

cast some doubt on the viability of those holdings. The answer requires carefully

parsing both Supreme Court and Eleventh Circuit precedent, and a review of the

relevant cases is instructive.

                             i. Early Supreme Court cases

      The first major FHA case explicated by the Supreme Court is Trafficante v.

Metropolitan Life Insurance, 409 U.S. 205 (1972). Two tenants of an apartment

complex -- one black, one white -- alleged that the landlord discriminated against

minorities on the basis of race when renting units, in violation of the FHA. Id. at

206-07. The Court held that standing under the Act was defined “as broadly as is

permitted by Article III of the Constitution . . . insofar as tenants of the same

housing unit that is charged with discrimination are concerned.” Id. at 209

(quotation omitted). “The language of the Act is broad and inclusive,” the Court

wrote, and “the alleged injury to existing tenants by exclusion of minority persons

from the apartment complex is the loss of important benefits from interracial

associations.” Id. at 209-10.




                                           22
             Case: 14-14543      Date Filed: 09/01/2015    Page: 23 of 57


      Seven years later, in Gladstone, the Village of Bellwood brought suit under

the FHA against two real estate firms for “steering” black and white homeowners

into targeted, race-specific neighborhoods, thereby “manipulat[ing] the housing

market,” “affecting the village’s racial composition,” and causing “[a] significant

reduction in property values.” 441 U.S. at 109-10. The Court concluded that the

village had stated a cause of action under the FHA and reaffirmed, based on the

legislative history and purpose of the statute, that statutory standing under the FHA

“is as broad as is permitted by Article III of the Constitution.” Id. at 109

(quotation omitted and alteration adopted).

      Next came Havens Realty Corp. v. Coleman, 455 U.S. 363 (1982), in which

-- along with other plaintiffs -- a nonprofit corporation whose purpose was “to

make equal opportunity in housing a reality in the Richmond Metropolitan Area”

brought an FHA claim against a realty firm for racial steering (i.e., fostering racial

segregation by guiding prospective buyers towards or away from certain

apartments based on the buyer’s race). In the clearest and most unambiguous

terms, the Supreme Court reiterated the holding of Gladstone: “Congress intended

standing under [the FHA] to extend to the full limits of Art. III and . . . the courts

accordingly lack the authority to create prudential barriers to standing in suits

brought under [the FHA].” Id. at 372 (quotation omitted). As the Court explained,

“the sole requirement for standing to sue under [the FHA] is the Art. III minima of


                                           23
              Case: 14-14543     Date Filed: 09/01/2015     Page: 24 of 57


injury in fact: that the plaintiff allege that as a result of the defendant’s actions he

has suffered ‘a distinct and palpable injury.’” Id. (quoting Warth v. Seldin, 422
U.S. 490, 501 (1975)). The organization’s allegation that the racial steering

“perceptibly impaired [its] ability to provide counseling and referral services for

low- and moderate-income homeseekers” was sufficient to constitute injury in fact

for purposes of Article III (and statutory) standing. Id. at 379.

                                        ii. Nasser

      Less than a month after Havens, the Eleventh Circuit issued an opinion in

Nasser, 671 F.2d 432, on which the district court and the Bank principally rely. In

Nasser, property owners challenged a zoning ordinance that rezoned their property

from multi-family residential to single-family residential, alleging, inter alia, that

the ordinance violated the FHA. Id. at 434. In 1976, the plaintiffs entered into an

agreement with a developer for the construction of a multi-family housing complex

on their property. The developer had looked into the possibility of making some

units of this complex available for low- and moderate-income families via rent

subsidies, and had inquired with the Department of Housing and Urban

Development. But the development never materialized. A detailed affidavit from

a member of the county planning commission stated that the plaintiffs had never

suggested that their purpose “was to build a multi-family project for the use and

benefit of low income or minority groups.” Id. at 435. Instead, the affidavit


                                            24
              Case: 14-14543     Date Filed: 09/01/2015   Page: 25 of 57


claimed that the plaintiffs had represented their project as “an exclusive-high rent

apartment complex.” Id. The Court found that there was no “evidence that the

1976 project was in any way affected by or related to racial or other minority

interests.” Id.

      Three years later, the land was re-zoned. Id. at 434. The plaintiffs claimed

that the re-zoning had reduced the value of their property by more than 50% (from

$285,000 to $135,000). See id. at 435. A panel of this Court concluded that the

plaintiffs lacked statutory standing under the FHA despite this purported economic

injury. In making this determination, the Court considered Trafficante and

Gladstone, and concluded: “There is no indication that the [Supreme] Court

intended to extend standing, beyond the facts before it, to plaintiffs who show no

more than an economic interest which is not somehow affected by a racial

interest.” Id. at 437. The Nasser Court found that the property owners lacked an

economic interest affected by a racial interest, and therefore lacked standing to sue

under the FHA. Id. at 438.

                  iii. Newer Supreme Court cases on statutory standing

      Two recent Supreme Court cases have cast some doubt on the broad

interpretation of FHA statutory standing in Trafficante, Gladstone, and Havens. In

Thompson v. North American Stainless, LP., 562 U.S. 170 (2011), the Court

considered whether an employee had a cause of action under Title VII, which uses


                                          25
              Case: 14-14543    Date Filed: 09/01/2015    Page: 26 of 57


nearly identical statutory language to the FHA. See 42 U.S.C. § 2000e-5(f)(1)

(“[A] civil action may be brought . . . by the person claiming to be aggrieved.”).

The Court rejected the argument that this language expanded statutory standing to

the limits of Article III. Id. at 177. Instead, it drew an analogy to the

Administrative Procedure Act (which contains similar language) and held that

plaintiffs must “fall[] within the ‘zone of interests’ sought to be protected by the

statutory provision whose violation forms the legal basis for his complaint.” Id. at

177-78 (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883 (1990)).

      The Court acknowledged that this analysis was in some tension with

Trafficante and Gladstone. But in glossing Trafficante, the Thompson Court

focused on language in the opinion that arguably limited the holding to its facts:

the Trafficante Court stated that standing under the FHA was coextensive with

Article III only “insofar as tenants of the same housing unit that is charged with

discrimination are concerned.” Id. at 176 (quoting Trafficante, 409 U.S. at 209).

The Thompson Court acknowledged that later cases (such as Gladstone) reiterated

that standing under the FHA “reaches as far as Article III permits” without any

limiting language, but it stated that “the holdings of those cases are compatible

with the ‘zone of interests’ limitation” that the Court went on to read into Title VII.

Id. at 177.




                                          26
             Case: 14-14543      Date Filed: 09/01/2015    Page: 27 of 57


      Finally, the Supreme Court’s recent opinion in Lexmark (interpreting the

Lanham Act) discarded the labels “prudential standing” and “statutory standing,”

and clarified that the inquiry was really a question of statutory interpretation, and

not standing at all. 134 S. Ct. at 1386-87 & n.4. One aspect of this interpretation,

the Court explained, was a zone of interests analysis, which “requires [the court] to

determine, using traditional tools of statutory interpretation, whether a legislatively

conferred cause of action encompasses a particular plaintiff’s claim.” Id. at 1387.

The Court went on to say that this zone of interests test “applies to all statutorily

created causes of action.” Id. at 1388. Lexmark did not mention the FHA or any

of the Court’s FHA cases.

                                     iv. Analysis

      The scope and role of the zone of interests analysis in the FHA context is a

difficult issue, and one that has sharply divided the courts that have considered it.

Compare, e.g., Cnty. of Cook, 2015 WL 4397842, at *5-6 (holding that Thompson

and Lexmark effectively overruled the Supreme Court’s interpretation of FHA

statutory standing as being coextensive with Article III standing), with, e.g., City

of Los Angeles v. JPMorgan Chase & Co., No. 2:14-CV-04168-ODW, 2014 WL
6453808, at *6 (C.D. Cal. Nov. 14, 2014) (finding that the Supreme Court’s

original interpretation of FHA statutory standing remained good law after

Thompson and Lexmark). Ultimately, we disagree with the district court, and hold


                                           27
             Case: 14-14543     Date Filed: 09/01/2015    Page: 28 of 57


that the phrase “aggrieved person” in the FHA extends as broadly as is

constitutionally permissible under Article III.

      Simply put, Trafficante, Gladstone, and Havens have never been overruled,

and the law of those cases is clear as a bell: “[statutory] standing under [the FHA]

extends ‘as broadly as is permitted by Article III of the Constitution.’” Gladstone,
441 U.S. at 98 (quoting Trafficante, 409 U.S. at 209); accord Havens, 455 U.S. at

372. While Thompson has gestured in the direction of rejecting that interpretation,

a gesture is not enough. The rule governing these situations is clear: “if a

precedent of the Supreme Court has direct application in a case, yet appears to rest

on reasons rejected in some other line of decisions, the Court of Appeals should

follow the case which directly controls, leaving to the Supreme Court[] the

prerogative of overruling its own decisions.” Evans v. Sec’y, Fla. Dep’t of Corr.,

699 F.3d 1249, 1263 (11th Cir. 2012) (quotation omitted and alterations adopted);

accord Tenet v. Doe, 544 U.S. 1, 10-11 (2005). In other words, “the Supreme

Court has insisted on reserving to itself the task of burying its own decisions.”

Evans, 699 F.3d at 1263 (quotation omitted).

      Notably, Thompson itself was a Title VII case, not a Fair Housing Act case.

Thompson surveyed Trafficante and Gladstone, but did not explicitly overrule

them -- nor could it, given the different statutory context in which it arose. Instead,

the Court held that any suggestion drawn from the FHA cases that Title VII’s


                                          28
              Case: 14-14543     Date Filed: 09/01/2015     Page: 29 of 57


cause of action is similarly broad was “ill-considered” dictum. Thompson, 562
U.S. at 176. It’s true that Title VII contains nearly identical statutory language to

the FHA, and therefore the Thompson Court’s interpretation of Title VII may

signal that the Supreme Court is prepared to narrow its interpretation of the FHA in

the future. (The dicta in Thompson indicating that its Title VII interpretation is

“compatible” with the Court’s previous FHA holdings suggests as much. See 562
U.S. at 176-77.) But that day has not yet arrived, and until it does, our role as an

inferior court is to apply the law as it stands, not to read tea leaves. The still-

undisturbed holding of the Supreme Court’s FHA cases is that the definition of an

“aggrieved person” under the FHA extends as broadly as permitted under Article

III.

       This Court’s binding precedent in Nasser is not to the contrary. Nasser

stands for the unremarkable proposition that a plaintiff has no cause of action

under the FHA if he makes no allegation of discrimination (or disparate impact) on

the basis of race (or one of the FHA’s other protected characteristics: color,

religion, sex, handicap, familial status, and national origin). The allegation of

discrimination provides the “racial interest” Nasser requires to bring an economic

injury within the scope of the statute. 671 F.2d at 437. The Nasser plaintiffs’

claim was unrelated to race (or any protected FHA characteristic) altogether; they

simply objected to the rezoning of their property because it cost them money. As


                                           29
             Case: 14-14543      Date Filed: 09/01/2015    Page: 30 of 57


the Nasser Court put it, the plaintiffs’ “interest in [the] value of the property in no

way implicate[d] [the] values protected by the Act.” Id.

      Indeed, this is exactly how subsequent Eleventh Circuit caselaw has treated

Nasser. In Baytree of Inverrary Realty Partners v. City of Lauderhill, 873 F.2d
1407 (11th Cir. 1989) -- the only case of this Court to revisit or reference Nasser’s

treatment of the FHA -- we held that a non-minority real estate developer, Baytree,

stated a claim under the FHA when it challenged the city’s decision to rezone its

property, alleging that the decision was racially motivated and rendered the

property worthless. Id. at 1408. We distinguished Nasser as a case “in which

plaintiffs alleged only an economic injury unaffected by any racial interest,” and

found it inapposite because Baytree had properly alleged that its injury “result[ed]

from racial animus.” Id. at 1409. The same is true of the City of Miami’s claim.

Like Baytree, the City claims to have suffered an economic injury resulting from a

racially discriminatory housing policy; in neither case does Nasser prevent the

plaintiff from stating a claim under the FHA.

      In sum, we agree with the City that the term “aggrieved person” in the FHA

sweeps as broadly as allowed under Article III; thus, to the extent a zone of

interests analysis applies to the FHA, it encompasses the City’s allegations in this

case. The City’s claim does not suffer from the same flaw as the Nasser plaintiffs’,

because the City has specifically alleged that its injury is the result of a Bank


                                           30
             Case: 14-14543       Date Filed: 09/01/2015   Page: 31 of 57


policy either expressly motivated by racial discrimination or resulting in a

disparate impact on minorities.

                                  b. Proximate Cause

      The district court also concluded that the City’s pleadings did not

sufficiently allege that the Bank’s lending practices were a proximate cause of the

City’s injury. It determined that the City had not “allege[d] facts that isolate

Defendants’ practices as the cause of any alleged lending disparity” compared to

the background factors of a cratering economy and the actions of independent

actors such as “loan services, government entities, competing sellers, and

uninterested buyers.” City of Miami v. Bank of America Corp., 2014 WL
3362348, at *5. It also found that the City’s statistical analyses indicating that

foreclosures caused economic harm were “insufficient to support a causation

claim,” because some of the studies were not limited to Miami, some were not

limited to the defendants’ practices, and some did not control for relevant credit

factors. Id. The plaintiffs disagree, arguing that they need not plead proximate

causation at all, only the lesser “traceability” required by Article III. In the

alternative, they say that their pleadings were sufficient under either standard.

Although we agree with the Bank and the district court that proximate cause is a

required element of a damages claim under the FHA, we find that the City has pled

it adequately.


                                           31
             Case: 14-14543     Date Filed: 09/01/2015    Page: 32 of 57


      In Lexmark, the Supreme Court illuminated the doctrine of proximate cause

as it relates to statutory causes of action. “[W]e generally presume that a statutory

cause of action is limited to plaintiffs whose injuries are proximately caused by

violations of the statute.” 134 S. Ct. at 1390. This principle reflects “the reality

that the judicial remedy cannot encompass every conceivable harm that can be

traced to alleged wrongdoing,” as well as the Court’s assumption that Congress is

familiar with the traditional common-law rule and “does not mean to displace it

sub silentio.” Id. (quotation omitted). The Court made clear that proximate

causation is not a requirement of Article III, but rather an element of the cause of

action under a statute, and it “must be adequately alleged at the pleading stage in

order for the case to proceed.” Id. at 1391 n.6. The Supreme Court has read a

variety of federal statutory causes of action to contain a proximate cause

requirement. See, e.g., Lexmark, 134 S. Ct. at 1390-93 (Lanham Act); Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 346 (2005) (securities fraud);

Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 265-68 (1992) (RICO);

Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459
U.S. 519, 529-35 (1983) (Clayton Act).

      Although proximate cause “is not easy to define,” the basic inquiry is

“whether the harm alleged has a sufficiently close connection to the conduct the

statute prohibits.” Lexmark, 134 S. Ct. at 1390. The requirement is “more


                                          32
             Case: 14-14543      Date Filed: 09/01/2015    Page: 33 of 57


restrictive than a requirement of factual cause alone,” Paroline v. United States,

134 S. Ct. 1710, 1720 (2014), and we have said that it demands “something

[more]” than Article III traceability, Focus on the Family v. Pinellas Suncoast

Transit Auth., 344 F.3d 1263, 1273 (11th Cir. 2003); see also Lexmark, 134 S. Ct.

at 1391 n.6. But the nature of the proximate cause requirement differs statute by

statute: it is “controlled by the nature of the statutory cause of action,” so the scope

of liability depends on the statutory context. Lexmark, 134 S. Ct. at 1390.

      No case of the Supreme Court or this Court has ever dealt directly with the

existence or application of a proximate cause requirement in the FHA context. But

certain statements by the Supreme Court suggest that proximate cause must exist

for a damages action brought under the FHA. First, the Lexmark Court

characterized proximate cause as a “general[] presum[ption]” in statutory

interpretation. Id. at 1390. Moreover, the Supreme Court has observed that an

FHA damages claim is “in effect, a tort action,” governed by general tort rules,

Meyer v. Holley, 537 U.S. 280, 285 (2003); Curtis v. Loether, 415 U.S. 189, 195

(1974) (“A damages action under the [FHA] sounds basically in tort -- the statute

merely defines a new legal duty, and authorizes the courts to compensate a plaintiff

for the injury caused by the defendant’s wrongful breach.”), and proximate cause is

a classic element of a tort claim, see Dan B. Dobbs, Paul T. Hayden & Ellen M.

Bublick, The Law of Torts § 198 (2d ed. 2011). If the City’s claim is functionally


                                           33
               Case: 14-14543        Date Filed: 09/01/2015       Page: 34 of 57


a tort action, then presumably the City must adequately plead proximate cause, just

like any other plaintiff raising any tort claim. At least two of our sister circuits

appear to have reached the same conclusion. See Pac. Shores Props., LLC v. City

of Newport Beach, 730 F.3d 1142, 1167-68 & n.32 (9th Cir. 2013) (noting that a

damages action under the FHA “sounds basically in tort” and applying a proximate

cause requirement), cert. denied sub nom. City of Newport Beach v. Pac. Shores

Props., LLC, 135 S. Ct. 436 (2014); Samaritan Inns, Inc. v. Dist. of Columbia, 114
F.3d 1227, 1234-35 (D.C. Cir. 1997) (same); see also Miami Valley Fair Hous.

Ctr., Inc. v. Connor Grp., No. 3:10-CV-83, 2015 WL 853193, at *4-5 (S.D. Ohio

Feb. 26, 2015) (holding that a fair housing organization must establish proximate

cause because it is “one step removed from the discrimination,” so its claimed

damages must be “t[ied] . . . to the defendant’s alleged wrongdoing”). 8


8
  We recognize that our conclusion that a private cause of action under the FHA contains a
proximate cause requirement may be in some tension with the Supreme Court’s general holding
that statutory standing under the FHA extends as broadly as permitted under Article III. As
we’ve explained, Article III’s only causation requirement is that the plaintiff’s injury be “fairly
traceable” to the defendant’s unlawful conduct. Defs. of Wildlife, 504 U.S. at 590 (quoting
Allen, 468 U.S. at 751). Plainly, proximate cause is not an element of constitutional standing.
See Lexmark, 134 S. Ct. at 1391 n.6. Nonetheless, we do not interpret Trafficante, Gladstone, or
Havens to have read a proximate cause requirement out of the statute. Nothing in those cases
decided, or even asked, whether some kind of proximate cause requirement is an element of an
FHA claim.
        To the extent those cases addressed Article III standing, they were concerned with what
we call today the first Lujan factor: injury in fact -- an injury that is “concrete and
particularized,” and “actual or imminent.” Defs. of Wildlife, 504 U.S. at 560. In Trafficante, the
plaintiffs were two tenants, one black, one white, who had lost the benefit of interracial
associations; causation was not discussed. 409 U.S. at 206; see Gladstone, 441 U.S. at 112-13
(characterizing Trafficante’s holding as turning on Article III’s injury-in-fact requirement). In
Gladstone, causation was again not considered, except for a suggestion in dicta that evidence of
                                                34
               Case: 14-14543        Date Filed: 09/01/2015       Page: 35 of 57


       The Bank argues that proximate cause creates a “directness requirement”

within the FHA, and that the City’s pleadings, therefore, fail because they do not

allege that the Bank’s actions directly harmed the City. The City does not accuse

the Bank of discriminating against the City itself in its lending practices; instead, it

claims that the Bank’s discriminatory practices led the City to lose tax revenue and

spend money combating the resulting blight. This harm, the Bank claims, is too

indirect to have been proximately caused by the Bank’s conduct.

       We disagree. The Bank proposes to draw its proximate cause test from other

statutory contexts, primarily from the Supreme Court’s interpretation of the

Racketeer Influenced and Corrupt Organizations Act (RICO) in Holmes, 503 U.S.
258. In that case, the Court read a proximate cause requirement into RICO,

reasoning that its statutory language (granting a cause of action to anyone injured




the defendant’s business practices might “be relevant to the establishment of the necessary causal
connection between the alleged conduct and the asserted injury” in later stages of litigation. Id.
at 114 n.29. Finally, in Havens, the Court did not discuss causation; “the question before [the
Court] . . . [was] whether injury in fact ha[d] been sufficiently alleged.” 455 U.S. at 376
(emphasis added). Nothing in the holdings of these cases speaks to the existence of a proximate
cause requirement, let alone bars us from interpreting the FHA to require a showing of proximate
cause for damages actions.
        Moreover, it seems inconceivable that the FHA would not contain a proximate cause
requirement of some sort, because the alternative would produce seemingly absurd results.
Requiring nothing but Article III traceability for FHA damages actions would create an open-
ended fount of liability, particularly for plaintiffs (like the City of Miami) who are at least one
step removed from the defendant’s discriminatory conduct. This, of course, is why proximate
cause is a classic element of a tort action -- and, as we have said, the Supreme Court has
observed that damages claims under the FHA are essentially tort actions. Indeed, this statutory
interpretation, rooted in the nature of the cause of action, has now been embraced by all three
circuit courts of appeals to have addressed the issue.
                                                35
             Case: 14-14543      Date Filed: 09/01/2015    Page: 36 of 57


“by reason of” a violation of 18 U.S.C. § 1692, see 18 U.S.C. § 1964(c)) mirrored

language used in the antitrust statutes, which had long been interpreted to contain

such a requirement. See Holmes, 503 U.S. at 267-68. One of the “central

elements” of proximate cause in the RICO and antitrust context, the Court

explained, is “a demand for some direct relation between the injury asserted and

the injurious conduct alleged.” Id. at 268-69; see, e.g., Simpson v. Sanderson

Farms, Inc., 744 F.3d 702, 712 (11th Cir. 2014) (applying the Holmes directness

requirement in a civil RICO case); cf. Lexmark, 134 S. Ct. at 1390 (appearing to

endorse a directness requirement by noting that a claim “ordinarily” fails to allege

proximate cause when “the harm [to the plaintiff] is purely derivative of

‘misfortunes visited upon a third person by the defendant’s acts’” (quoting

Holmes, 503 U.S. at 268)). The Bank argues that proximate cause in the FHA

context must be the same.

      But the Supreme Court in Lexmark made clear that proximate cause is not a

one-size-fits-all analysis: it can differ statute by statute. Thus, for example,

Lexmark involved an allegation of false advertising under the Lanham Act brought

by one company against a rival. As the Court noted, all such injuries “are

derivative of those suffered by consumers who are deceived by the advertising.”
134 S. Ct. at 1391. A claim based on such a derivative injury might not satisfy

proximate cause under a statute that strictly requires a direct connection between


                                           36
              Case: 14-14543     Date Filed: 09/01/2015    Page: 37 of 57


the plaintiff’s harm and the defendant’s conduct. Nevertheless, the Court found

that the claim satisfied proximate causation under the Lanham Act: because the

statute authorized suit “only for commercial injuries,” the derivative nature of the

plaintiff’s claim could not be “fatal” to the plaintiff’s cause of action. Id. In other

words, the statutory context shaped the proximate cause analysis. So, too, in this

case.

        The FHA’s proximate cause requirement cannot take the shape of the strict

directness requirement that the Bank now urges on us: indeed, such a restriction

would run afoul of Supreme Court and Eleventh Circuit caselaw allowing entities

who have suffered indirect injuries -- that is, parties who have not themselves been

directly discriminated against -- to bring a claim under the FHA. Notably, the

Village of Bellwood in Gladstone was permitted to bring an FHA claim even

though it was not directly discriminated against. 441 U.S. at 109-11. So, too, was

the non-profit corporation in Havens, which alleged impairment of its

organizational mission and a drain on its resources, not direct discrimination. 455
U.S. at 378-79. And in our own Circuit, the same is true of the plaintiff in Baytree,

a non-minority developer who challenged a city’s zoning decision as racially

discriminatory. 873 F.2d at 1408-09. Indeed, the Supreme Court in Havens

instructed that the distinction between direct and indirect harms -- or, as the

Havens Court characterized it, the difference “between ‘third-party’ and ‘first-


                                           37
              Case: 14-14543     Date Filed: 09/01/2015    Page: 38 of 57


party’ standing” -- was “of little significance in deciding” whether a plaintiff had a

cause of action under the FHA. 455 U.S. at 375; see Pac. Shores Props., 730 F.3d

at 1168 n.32 (“The fact that FHA plaintiffs’ injuries must be proximately caused

by the defendants’ discriminatory acts does not, of course, mean that defendants

are not liable for foreseeable, but indirect, effects of discrimination.”).

      In examining RICO and the antitrust statutes, the Supreme Court has looked

to the statutory text and legislative history to determine the scope and meaning of

the proximate cause requirement. See Holmes, 503 U.S. at 265-68. Neither party

has presented any argument based on these considerations. However, the Supreme

Court has observed that the language of the FHA is “broad and inclusive,”

Trafficante, 409 U.S. at 209, and must be given “a generous construction,” id. at

212. What’s more, while the Supreme Court has cautioned that “[t]he legislative

history of the [the FHA] is not too helpful” in determining the scope of its cause of

action, it observed that the FHA’s proponents “emphasized that those who were

not the direct objects of discrimination had an interest in ensuring fair housing, as

they too suffered.” Id. at 210. In short, nothing in the text or legislative history of

the FHA supports the Bank’s cramped interpretation.

      As we’ve noted, damages claims arising under the FHA have long been

analogized to tort claims. Thus, we look to the law of torts to guide our proximate

cause analysis in this context. We agree with the City that the proper standard,


                                           38
               Case: 14-14543       Date Filed: 09/01/2015      Page: 39 of 57


drawing on the law of tort, is based on foreseeability. 9 See Dobbs, Hayden &

Bublick, supra, § 199, at 686 (“Professional usage almost always reduces

proximate cause issues to the question of foreseeability. The defendant must have

been reasonably able to foresee the kind of harm that was actually suffered by the

plaintiff . . .”); see also Pac. Shores Props., 730 F.3d at 1168 & n.32 (noting in the

FHA context that “the doctrine of proximate cause serves merely to protect

defendants from unforeseeable results” of their unlawful conduct, and that

defendants are “liable for foreseeable . . . effects of discrimination.”).

       Under this standard, the City has made an adequate showing. The complaint

alleges that the Bank had access to analytical tools as well as published reports

drawing the link between predatory lending practices “and their attendant harm,”

such as premature foreclosure and the resulting costs to the City, including, most

notably, a reduction in property tax revenues. Complaint at 8-9, 26-27, 32-33, 47-

48, 50. The district court rejected the plaintiffs’ claim partly because it failed to

“allege facts that isolate Defendants’ practices as the cause of any alleged lending

disparity.” City of Miami v. Bank of America Corp., 2014 WL 3362348, at *5.

But as we have said even in the more restrictive RICO context, proximate cause “is

not . . . the same thing as . . . sole cause.” Cox v. Adm’r U.S. Steel & Carnegie, 17

9
  We acknowledge that the Supreme Court has rejected foreseeability as the touchstone of
proximate cause “in the RICO context,” Hemi Grp., LLC v. City of New York, 559 U.S. 1, 12
(2010), but we have already explained why that statutory context does not govern our analysis
today.
                                              39
             Case: 14-14543     Date Filed: 09/01/2015    Page: 40 of 57
F.3d 1386, 1399 (11th Cir.), opinion modified on reh’g, 30 F.3d 1347 (11th Cir.

1994); see Dobbs, Hayden & Bublick, supra, § 198, at 683 (“[The proximate cause

requirement] does not mean that the defendant’s conduct must be the only

proximate cause of the plaintiff’s injury.”). Instead, a proximate cause is “a

substantial factor in the sequence of responsible causation.” Cox, 17 F.3d at 1389

(quotation omitted). The City has surely alleged that much: it claims that the

Bank’s discriminatory lending caused property owned by minorities to enter

premature foreclosure, costing the City tax revenue and municipal expenditures.

Although there are several links in that causal chain, none are unforeseeable. See

Dobbs, Hayden & Bublick, supra, § 204, at 705 (explaining that intervening causes

become “superseding” only if they are unforeseeable). And, as we noted in the

context of Article III traceability, the City has provided the results of regression

analyses that purport to draw the connection between the Bank’s conduct toward

minority borrowers, foreclosure, and lost tax revenue. This empirical data is

sufficient to “raise the pleadings above the speculative level.” Dekalb Cnty. v.

HSBC N. Am. Holdings, Inc., No. 1:12-CV-03640-SCJ, 2013 WL 7874104, at *7

(N.D. Ga. Sept. 25, 2013); see Twombly, 550 U.S. at 555; cf. Maya v. Centex

Corp., 658 F.3d 1060, 1073 (9th Cir. 2011) (“Expert testimony can be used to




                                          40
               Case: 14-14543         Date Filed: 09/01/2015        Page: 41 of 57


explain the causal connection between defendants’ actions and plaintiffs’ injuries,

even in the context of other market forces.”). 10

       In the face of longstanding caselaw drawn from the Supreme Court and this

Court permitting FHA claims by so-called third party plaintiffs who are injured by

a defendant’s discrimination against another person, it is clear that the harm the

City claims to have suffered has “a sufficiently close connection to the conduct the

statute prohibits.” Lexmark, 134 S. Ct. at 1390. Of course, whether the City will

be able to actually prove its causal claims is another matter altogether. At this

stage, it is enough to say that the City has adequately pled proximate case, as

required by the FHA.

                                    3. Statute of Limitations



10
   The Bank also makes much of City of Cleveland v. Ameriquest Mortgage Sec., Inc., 615 F.3d
496 (6th Cir. 2010), a Sixth Circuit case brought by the City of Cleveland against various
financial entities that it claimed were responsible for a large portion of the Cleveland subprime
lending market and a foreclosure crisis that devastated local neighborhoods. Id. at 498-99. The
Sixth Circuit held that the city’s claims did not adequately plead proximate cause, in part because
“the cause of the alleged harms is a set of actions (neglect of property, starting fires, looting, and
dealing drugs) that is completely distinct from the asserted misconduct (financing subprime
loans).” Id. at 504. The defendants insist that the same analysis applies here. But City of
Cleveland is readily distinguishable. Most glaringly, the city in that case brought a state-law
public nuisance claim, not an FHA claim. Id. at 498. Ohio law had adopted its proximate cause
test from Holmes, which we have already explained is inapposite, and the court in no way
suggested that an identical proximate cause requirement existed in the FHA. Id. at 503.
Moreover, the defendants in that case “did not originate the subprime mortgages at issue” --
rather, they “finance[ed], purchas[ed], and pool[ed] . . . vast amounts of these loans,” creating
mortgage-backed securities that were then sold to the public. Id. at 499. It was this financial
activity that Cleveland challenged as a public nuisance, not the original issuance of the loans.
Thus, the Cleveland defendants’ activity was one step further removed than the activity of the
Bank in this case, which issued the allegedly predatory loans in the first instance.
                                                 41
             Case: 14-14543      Date Filed: 09/01/2015    Page: 42 of 57


      The FHA also requires that claims be filed “not later than 2 years after the

occurrence or the termination of an alleged discriminatory housing practice.” 42

U.S.C. § 3613(a)(1)(A). The district court concluded, and the parties do not

contest, that an FHA claim for issuing a discriminatory loan begins to run from the

date that the loan closes. City of Miami v. Bank of America Corp., 2014 WL
3362348, at *6; see Estate of Davis v. Wells Fargo Bank, 633 F.3d 529, 532 (7th

Cir. 2011) (calculating FHA statute of limitations for a predatory loan beginning

with the date the loan was issued).

        This lawsuit was filed on December 13, 2013. Thus, in a traditional statute

of limitations analysis, the complained-of loans must have closed after December

13, 2011. The City maintains that it has alleged a pattern and practice of

discriminatory lending by the Bank, and its claims, therefore, qualify for the

application of the “continuing violation doctrine.” The district court disagreed,

finding that the City had not alleged facts sufficient to support its allegation that

the specific practices continued into the statutory period. We remain unpersuaded.

      The complaint alleged that the City had identified 3,326 discriminatory loans

issued by the Bank in Miami between 2004 and 2012 that had resulted in

foreclosure. Complaint at 50-51. It then listed ten specific property addresses that

it claimed “corresponded to these foreclosures,” but provided no specific

information (e.g., the type of loan, the characteristics that made it predatory or


                                           42
             Case: 14-14543      Date Filed: 09/01/2015    Page: 43 of 57


discriminatory, when the loan closed, when the property went into foreclosure,

etc.) for each address. Id. at 51. (The City also claimed that “with the benefit of

discovery,” it “anticipate[d] . . . be[ing] able to identify more foreclosures resulting

from the issuance of discriminatory loans.” Id. at 51 n.35.) As the district court

noted, however, the City failed to allege that any of the loans closed within the

limitations period (between December 13, 2011, and December 13, 2013).

      On appeal, the City does not contend that its original complaint was

adequate; rather, it argues that it could readily cure the statute of limitations flaws

if given the opportunity. In support, the City points to the proposed amended

complaint that it provided along with its motion for reconsideration and motion to

amend. The district court acknowledged that the City might indeed be able to

remedy its statute of limitations deficiencies with an amendment, but the court

never considered whether the City’s proposed amended complaint was sufficient,

because it concluded that the City remained outside the statute’s zone of interests

and had not adequately pled proximate cause. Because the district court erred both

as to the zone of interests and proximate cause, we are obliged to remand the cause

of action in the first instance to determine whether or not the City could remedy

any statute of limitations deficiency. We decline to evaluate the City’s proposed

amended complaint before the district court has had the opportunity to do so. See

Adinolfe v. United Techs. Corp., 768 F.3d 1161, 1172 (11th Cir. 2014) (“[A]s an


                                           43
               Case: 14-14543        Date Filed: 09/01/2015       Page: 44 of 57


appellate tribunal, we are generally limited to reviewing arguments and issues that

have been raised and decided in the district court.”).

       In order to provide guidance on remand, we offer this discussion of the

application of the continuing violation doctrine to this case. In addition to noting

that the City never alleged that any particular loan closed within the limitations

period (a deficiency that may well be cured in an amended pleading), the district

court also seemingly held that the City’s claim could not qualify for the application

of the continuing violation doctrine because the complaint did not identify a

singular and uniform practice of continuing conduct.

       The continuing violation doctrine applies to “the continued enforcement of a

discriminatory policy,” and allows a plaintiff to “sue on otherwise time-barred

claims as long as one act of discrimination has occurred . . . during the statutory

period.” Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1221 (11th Cir. 2001)

(per curiam). The governing law on the continuing violation doctrine in the FHA

context is drawn from the Supreme Court’s decision in Havens. In that case, three

plaintiffs 11 -- a black individual looking to rent an apartment, a black “tester,” and

a white “tester”12 -- brought FHA claims. Havens, 455 U.S. at 368. Their lawsuit

was filed on January 9, 1979. Coles v. Havens Realty Corp., 633 F.2d 384, 386
11
  As discussed earlier, there was also a fourth plaintiff: a non-profit corporation. Havens, 455
U.S. at 367. Its claim is not relevant to the discussion of the statute of limitations.
12
  The testers posed as renters for the purpose of collecting evidence of unlawful racial steering
practices.
                                                44
             Case: 14-14543     Date Filed: 09/01/2015    Page: 45 of 57


(4th Cir. 1980), aff’d in part, rev’d in part sub nom. Havens, 455 U.S. 363. At the

time, the limitations period under the FHA was 180 days. The plaintiffs identified

five separate incidents of discrimination: on March 14, March 21, March 23, July

6, and July 13 of 1978. Only the incident on July 13 was within the limitations

period. See Havens, 455 U.S. at 380.

      On March 14, March 21, and March 23, the two testers asked Havens about

available apartments. Each time, the black tester was told that nothing was

available, while the white tester was told that there were vacancies. Id. at 368. On

July 6, the black tester made a further inquiry and was told that there were no

vacancies, while another white tester (not a party to the suit) was told that there

were openings. Id. Finally, on July 13 -- the only incident within the limitations

period -- the black plaintiff who was genuinely looking to rent asked Havens about

availability and was falsely told that there was nothing. Id.

      All three plaintiffs alleged that Havens’s practices deprived them of the

benefits of living in an integrated community. Id. at 369. The Supreme Court held

that the claims were not time-barred for any of the plaintiffs because they alleged a

“continuing violation” of the FHA, despite the fact that only one discriminatory

incident was within the limitations window, and that incident involved only one of

the three plaintiffs. Id. at 380-81. “[A] ‘continuing violation’ of the Fair Housing

Act should be treated differently from one discrete act of discrimination,” the


                                          45
             Case: 14-14543      Date Filed: 09/01/2015    Page: 46 of 57


Court explained. Id. at 380. The Court reasoned that “[w]here the challenged

violation is a continuing one,” there is no concern about the staleness of the

plaintiff’s claims. Id. Moreover, the Court emphasized “the broad remedial intent

of Congress embodied in the [Fair Housing] Act” in rejecting the defendants’

“wooden application” of the statute of limitations. Id. The Court concluded:

“where a plaintiff, pursuant to the Fair Housing Act, challenges not just one

incident of conduct violative of the Act, but an unlawful practice that continues

into the limitations period, the complaint is timely when it is filed within [the

limitations period, starting at] the last asserted occurrence of that practice.” Id. at

380-81.

      The case before us -- if the City is able to identify FHA violations within the

limitations period -- is on all fours with Havens. The City has alleged “not just one

incident . . . but an unlawful practice that continues into the limitations period.” Id.

at 381. The City alleges that the Bank has engaged in a longstanding practice of

discriminatory lending in which it extends loans to minority borrowers only on

more unfavorable terms than those offered to white borrowers. The predatory

qualities of the loans have taken slightly different forms over time (e.g., higher

interest rates, undisclosed back-end premiums, higher fees, etc.), but the essential

discriminatory practice has remained the same: predatory lending targeted at

minorities in the City of Miami. The fact that the burdensome terms have not


                                           46
             Case: 14-14543     Date Filed: 09/01/2015    Page: 47 of 57


remained perfectly uniform does not make the allegedly unlawful practice any less

“continuing.” The various instances of discriminatory lending comprise the

practice, which continues into the limitations period. At least at the pleading stage,

this is enough to plausibly invoke the continuing violation doctrine. See City of

Los Angeles, 2014 WL 6453808, at *7 (“The City’s allegations of discrimination

under the FHA relate to Chase’s lending practices overall, not a specific type of

loan issued. The Court finds the allegations sufficient to apply the continuing

violations doctrine.”); City of Los Angeles v. Citigroup Inc., 24 F. Supp. 3d 940,

952 (C.D. Cal. 2014) (“In this case, [the plaintiff] is alleging a pattern and practice

of ‘discriminatory lending’ on the part of Defendants over at least an eight-year

period. While the types of loans that Defendants allegedly issued to minority

borrowers may have changed during the relevant time period, [the plaintiff] alleges

that they remained high-risk and discriminatory. This is sufficient to apply the

continuing-violation doctrine.”); accord City of Los Angeles v. Bank of Am.

Corp., No. CV 13-9046 PA (AGRx), 2014 WL 2770083, at *10 (C.D. Cal. June

12, 2014); City of Los Angeles v. Wells Fargo & Co., 22 F. Supp. 3d 1047, 1058-

59 (C.D. Cal. 2014); see also Hargraves v. Capital City Mortg. Corp., 140 F. Supp.
2d 7, 17-19 (D.D.C. 2000) (applying the continuing violation doctrine to an FHA

claim challenging a mortgage company’s practice of predatory and discriminatory

lending, where that practice took various forms, including charging exorbitant


                                          47
             Case: 14-14543       Date Filed: 09/01/2015   Page: 48 of 57


interest rates, fraudulent fees and penalties, inadequate risk assessment, and

elevated rates of foreclosure).

                                       4. Remand

      Resolving a plaintiff’s motion to amend is “committed to the sound

discretion of the district court,” but that discretion “is strictly circumscribed” by

Rule 15(a)(2) of the Federal Rules of Civil Procedure, which instructs that leave to

amend should be “freely give[n] when justice so requires.” Gramegna v. Johnson,

846 F.2d 675, 678 (11th Cir. 1988); see also Shipner v. E. Air Lines, Inc., 868 F.2d
401, 407 (11th Cir. 1989) (“[U]nless a substantial reason exists to deny leave to

amend, the discretion of the district court is not broad enough to permit denial”).

      As we have explained, we find that the City is within the FHA’s zone of

interests and has sufficiently alleged proximate causation between its injury and

the Bank’s conduct. The district court’s refusal to allow the City to amend, and its

conclusion that any amended complaint would be futile, was legal error and

therefore an abuse of discretion. On remand, the City should be granted leave to

amend its complaint.

      We also note that while this appeal was pending, the Supreme Court handed

down a decision that may materially affect the resolution of this case. In Texas

Department of Housing & Community Affairs v. Inclusive Communities Project,

Inc., 135 S. Ct. 2507 (2015), a non-profit organization brought a Fair Housing Act


                                           48
             Case: 14-14543     Date Filed: 09/01/2015    Page: 49 of 57


claim against the Texas Department of Housing and Community Affairs, alleging

that the Department’s allocation of low-income housing tax credits caused racial

segregation by “granting too many credits for housing in predominantly black

inner-city areas and too few in predominantly white suburban neighborhoods.” Id.

at 2514. The claim was brought on a disparate-impact theory, alleging not that the

Department’s practice was driven by a discriminatory intent, but rather that it had a

“‘disproportionately adverse effect on minorities’ and [was] otherwise unjustified

by a legitimate rationale.” Id. at 2513 (quoting Ricci v. DeStefano, 557 U.S. 557,

577 (2009)). The question before the Court was whether disparate-impact claims

are cognizable under the FHA. The Court held that they are. Id. at 2525.

      However, in dicta, the Court announced the “proper[] limit[s]” on disparate

impact liability under the FHA, needed both to avoid serious constitutional issues

and to protect potential defendants from abusive disparate-impact claims. Id. at

2522; see id. at 2522-24. Specifically, the Court noted that defendants must be

allowed to “explain the valid interest served by their [challenged] policies,” id. at

2522, and that courts should insist on a “robust causality requirement” at the

“prima facie stage” linking the defendant’s conduct to the racial disparity, id. at

2523. The Court emphasized that disparate-impact claims must be aimed at

“removing artificial, arbitrary, and unnecessary barriers,” rather than “displac[ing]

valid governmental and private priorities.” Id. at 2524 (quoting Griggs v. Duke


                                          49
             Case: 14-14543     Date Filed: 09/01/2015    Page: 50 of 57


Power Co., 401 U.S. 424, 431 (1971)) (alterations adopted). Any newly pled

complaint must take into account the evolving law on disparate impact in the FHA

context. Without the new pleadings before us, we have no occasion to pass

judgment on how Inclusive Communities will impact this case, but we flag the

issue both for the parties and for the district court on remand.

                            C. Unjust Enrichment Claim

      As for the City’s state law unjust enrichment claim, we agree with the

district court and affirm its ruling. In deciding this claim, we are obliged to apply

Florida’s substantive law. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938).

Where the highest state court has not provided the definitive answer to a question

of state law, “we must predict how the highest court would decide this case,”

looking to the decisions of the lower state courts for guidance. See Molinos Valle

Del Cibao, C. por A. v. Lama, 633 F.3d 1330, 1348 (11th Cir. 2011). Under

Florida law, the doctrine of unjust enrichment (sometimes called a “contract

implied in law,” “quasi-contract,” and various other terms) governs the situation in

which one party has conferred a valuable benefit on another in the absence of a

contract, but “under circumstances that ma[ke] it unjust to retain it without giving

compensation.” See Magwood v. Tate, 835 So. 2d 1241, 1243 (Fla. Dist. Ct. App.

2003) (quoting Commerce P’ship 8098 Ltd. P’ship v. Equity Contracting Co., 695
So. 2d 383, 386 (Fla. Dist. Ct. App. 1997)). There are three elements of an unjust


                                          50
             Case: 14-14543     Date Filed: 09/01/2015   Page: 51 of 57


enrichment claim under Florida law: first, the plaintiff has conferred a benefit on

the defendant; second, the defendant voluntarily accepted and retained that benefit;

and, finally, the circumstances are such that it would be inequitable for the

defendants to retain the benefit without paying for it. Virgilio v. Ryland Grp., Inc.,

680 F.3d 1329, 1337 (11th Cir. 2012) (citing Fla. Power Corp. v. City of Winter

Park, 887 So. 2d 1237, 1241 n.4 (Fla. 2004)). As for the first element, the benefit

must be conferred directly from the plaintiff to the defendant. Century Senior

Servs. v. Consumer Health Ben. Ass’n, Inc., 770 F. Supp. 2d 1261, 1267 (S.D. Fla.

2011) (citing Peoples Nat’l Bank of Commerce v. First Union Nat’l Bank of Fla.,

N.A., 667 So. 2d 876, 879 (Fla. Dist. Ct. App. 1996)). “At the core of the law of

restitution and unjust enrichment is the principle that a party who has been unjustly

enriched at the expense of another is required to make restitution to the other.”

Gonzalez v. Eagle Ins. Co., 948 So. 2d 1, 3 (Fla. Dist. Ct. App. 2006).

      The City alleged that the Bank “received and utilized benefits derived from a

variety of municipal services, including police and fire protection, as well as

zoning ordinances, tax laws, and other laws and services that have enabled [the

Bank] to operate and profit within the City of Miami.” Complaint at 54. It went

on to allege that “[a]s a direct and proximate result of [the Bank’s] predatory

lending practices, [the Bank] ha[s] been enriched at the City’s expense” by

utilizing those benefits while denying the City tax revenue and costing it in


                                          51
             Case: 14-14543      Date Filed: 09/01/2015    Page: 52 of 57


additional municipal expenditures required to address foreclosed properties. The

Bank “failed to remit those wrongfully obtained benefits,” the complaint claimed.

The City also alleged that it had paid for the Bank’s externalities (the costs of the

harm caused by the discriminatory lending patterns), that the Bank was aware of

this benefit, and that its retention would be unjust. Id. at 55.

      The district court dismissed the claim without prejudice, in part because the

City had not alleged that it had conferred a direct benefit onto the Bank to which

they were not otherwise legally entitled, as required under Florida law. As for the

denied tax revenues, the district court noted that such a denial is not a direct benefit

conferred on the Bank by the City. As for the municipal services, the district court

found that they did not create an unjust enrichment claim for two reasons. First,

the municipal services were not benefits conferred directly on the Bank -- the

services were provided to the residents of Miami, not to the Bank, and any benefit

the Bank received was merely derivative. Second, the City had not adequately

alleged that the Bank, as a Miami property owner, was not legally entitled to those

services. We agree.

       The City maintains that its complaint states a cause of action under Florida

law, but it has not cited to a single Florida case. The City relies primarily on White

v. Smith & Wesson Corp., 97 F. Supp. 2d 816 (N.D. Ohio 2000), where the mayor

and City of Cleveland sued various gun manufacturers and dealers alleging, inter


                                           52
             Case: 14-14543     Date Filed: 09/01/2015    Page: 53 of 57


alia, unjust enrichment on the ground that the city had conferred a benefit on the

defendants by paying for their “externalities”: “the costs of the harm caused by

Defendants’ failure to incorporate safety devices into their handguns and negligent

marketing practices.” Id. at 829. The Ohio law of unjust enrichment essentially

tracks Florida law. See id. (“In order to maintain a cause of action for unjust

enrichment under Ohio law, a plaintiff must allege: (1) a benefit conferred by a

plaintiff upon a defendant; (2) knowledge by the defendant of the benefit; and, (3)

retention of the benefit by the defendant under circumstances where it would be

unjust to do so without payment.”). Without citing to a single Ohio state court case

in its unjust enrichment analysis, the district court determined that plaintiffs had

stated such a claim under Ohio law.

      The City cites only two other cases, neither of which were from Florida. See

City of Boston v. Smith & Wesson Corp., No. 199902590, 2000 WL 1473568, at

*18 (Mass. Super. Ct. July 13, 2000) (allowing an unjust enrichment claim against

gun manufacturers under Massachusetts law on the same reasoning as was

employed in White); City of New York v. Lead Indus. Ass’n, Inc., 190 A.D.2d
173, 177 (N.Y. App. Div. 1993) (permitting the City of New York’s claim for

restitution against manufacturers of lead-based paint for the City’s expenditures in

abating the hazard of lead-based paint and treating the victims). None of these

cases, obviously, governs our application of Florida law.


                                          53
             Case: 14-14543      Date Filed: 09/01/2015    Page: 54 of 57


      We have not found any case -- and the City has provided none -- supporting

an unjust enrichment claim of this type under Florida law. First, the City alleges

that the Bank must pay the City for the tax revenue the City has been denied due to

the Bank’s unlawful lending practices. Although a deprivation of tax revenue may

create an injury in fact under Article III, such an injury does not fit within the

unjust enrichment framework. The missing tax revenue is in no way a benefit that

the City has conferred on the Bank. The City has provided no explanation for this

incongruity on appeal.

      Instead, the City focuses on the municipal services -- including police,

firefighters, zoning ordinances, and tax laws -- that it claims it would not have had

to provide if not for the Bank’s predatory lending. But this version of the unjust

enrichment claim fares no better, for three independent reasons. For starters, it’s

not clear that municipal expenditures are among the types of benefits that can be

recovered by unjust enrichment under Florida law. We have found no Florida case

in which a municipality recovered its expenditures on an unjust enrichment theory.

Indeed, at least one case suggests that a municipality cannot recover such

expenditures without express statutory authorization, which the City has never

alleged. See Penelas v. Arms Tech., Inc., No. 99-1941 CA-06, 1999 WL 1204353,

at *2 (Fla. Cir. Ct. Dec. 13, 1999) (“[T]he County’s claim for damages, based on

the costs to provide 911, police, fire and emergency services effectively seeks


                                           54
             Case: 14-14543     Date Filed: 09/01/2015   Page: 55 of 57


reimbursement for expenditures made in its performance of governmental

functions. Costs of such services are not, without express legislative authorization,

recoverable by governmental entities.”), aff’d, 778 So. 2d 1042 (Fla. Dist. Ct. App.

2001).

      Moreover, the benefits provided by these municipal services were not

directly conferred on the Bank, as is required for an unjust enrichment claim under

Florida law. See, e.g., Virgilio, 680 F.3d at 1337 (affirming the dismissal of an

unjust enrichment claim under Florida law because the plaintiffs only “‘indirectly’

conferred a benefit on Defendants”); Extraordinary Title Servs. v. Fla. Power &

Light Co., 1 So. 3d 400, 404 (Fla. Dist. Ct. App. 2009) (affirming the dismissal of

an unjust enrichment claim because the plaintiff “ha[d] not conferred a direct

benefit” on the defendant). As the district court correctly noted, municipal police

and fire services directly benefit the residents and owners of homes in the City of

Miami, not the financial institution that holds the loans on those properties. And

tax laws and zoning ordinances are quite clearly not direct benefits conferred on

Bank of America: they are laws of general applicability that, indeed, apply to all

residents of Miami. No Florida caselaw suggests that these benefits are direct

enough to sustain an unjust enrichment claim.

      Finally, the City has failed to allege facts to show that circumstances are

such that it would be inequitable for the Bank to retain such benefits without


                                         55
             Case: 14-14543      Date Filed: 09/01/2015    Page: 56 of 57


compensation. Even assuming that these municipal services did confer a

cognizable benefit on the Bank as the owner of foreclosed property, the City does

not challenge the district court’s determination that the Bank was legally entitled to

those services. Cf. State Farm Fire & Cas. Co. v. Silver Star Health & Rehab, 739
F.3d 579, 584 (11th Cir. 2013) (“If an entity accepts and retains benefits that it is

not legally entitled to receive in the first place, Florida law provides for a claim of

unjust enrichment.”). The City has provided no arguments and cited no Florida

caselaw explaining why the Bank would not be entitled to police and fire

protection like any other property owner.

      The Florida Supreme Court has not ruled on whether an unjust enrichment

claim exists under these circumstances. But given the complete lack of supporting

Florida caselaw, we decline to invent a novel basis for unjust enrichment under

Florida law today. Accordingly, we affirm the district court’s order dismissing the

City’s unjust enrichment claim.

                                    IV. Conclusion

      Nothing we have said in this opinion should be taken to pass judgment on

the ultimate success of the City’s claims. We hold only that the City has

constitutional standing to bring its FHA claims, and that the district court erred in

dismissing those claims with prejudice on the basis of a zone of interests analysis,




                                           56
             Case: 14-14543     Date Filed: 09/01/2015   Page: 57 of 57


a proximate cause analysis, or the inapplicability of the continuing violation

doctrine.

      The judgment of the district court is AFFIRMED in part, REVERSED in

part, and REMANDED for further proceedings consistent with this opinion.




                                         57